                                                             1   CLARK NEWBERRY LAW FIRM
                                                                 Tara Clark Newberry, Esq. (SBN: 10696)
                                                             2   tnewberry@cnlawlv.com
                                                             3   810 S. Durango Drive, Suite 102
                                                                 Las Vegas, NV 89145
                                                             4   Telephone: (702) 608-4232
                                                                 Facsimile: (702) 946-1380
                                                             5   Attorney for Las Vegas Equity Group, LLC
                                                             6                              UNITED STATES DISTRICT COURT
                                                             7                                   DISTRICT OF NEVADA

                                                             8   THE BANK OF NEW YORK MELLON                    )   CASE NO.:   2:17-cv-00372-MMD-PAL
                                                                 FKA THE BANK OF NEW YORK AS                    )
                                                             9   TRUSTEE FOR THE                                )
                                                                 CERTIFICATEHOLDERS OF CWALT,                   )
                                                            10   INC., ALTERNATIVE LOAN TRUST 2005-             )   STIPULATION FOR EXTENSION OF
                                                            11   17, MORTGAGE PASS-THROUGH                      )     TIME TO FILE OPPOSITION TO
                                                                 CERTIFICATES, SERIES 2005-17,                  )        RENEWED MOTION FOR
                                                            12                                                  )         SUMMARY JUDGMENT
CLARK NEWBERRY LAW FIRM




                                                                                             Plaintiff,         )           (FIRST REQUEST)
                          810 S. Durango Drive, Suite 102




                                                            13                                                  )
                            Telephone (702) 608-4232
                             Las Vegas, Nevada 89145




                                                                 vs.                                            )
                                                            14
                                                                                                                )
                                                            15   MARYLAND PEBBLE AT SILVERADO                   )
                                                                 HOMEOWNERS ASSOCIATION; LAS                    )
                                                            16   VEGAS EQUITY GROUP, LLC; ATC                   )
                                                                 ASSESSMENT COLLECTION GROUP,                   )
                                                            17   LLC, FKA ANGIUS & TERRY                        )
                                                                 COLLECTIONS, LLC; KRIS PACADA,                 )
                                                            18
                                                                 ROBIN PACADA, DOE INDIVIDUALS I-               )
                                                            19   X, inclusive, and ROE CORPORATIONS I-          )
                                                                 X, inclusive,                                  )
                                                            20                                                  )
                                                                                             Defendants,        )
                                                            21                                                  )
                                                                 LAS VEGAS EQUITY GROUP, LLC,                   )
                                                            22
                                                                                                                )
                                                            23                         Third Party Plaintiff,   )
                                                                                                                )
                                                            24   vs.                                            )
                                                                                                                )
                                                            25   ROBIN PACADA, an individual; and KRIS          )
                                                            26   PACADA, an individual,                         )
                                                                                                                )
                                                            27                       Third Party Defendants,    )
                                                                                                                )
                                                            28   LAS VEGAS EQUITY GROUP, LLC,                   )


                                                                                                                1
                                                             1                                       )
                                                                                   Counterclaimant,  )
                                                             2                                       )
                                                             3   vs.                                 )
                                                                                                     )
                                                             4   THE BANK OF NEW YORK MELLON         )
                                                                 FKA THE BANK OF NEW YORK AS         )
                                                             5   TRUSTEE FOR THE                     )
                                                                 CERTIFICATEHOLDERS OF CWALT,        )
                                                             6   INC., ALTERNATIVE LOAN TRUST 2005- )
                                                             7   17, MORTGAGE PASS-THROUGH           )
                                                                 CERTIFICATES, SERIES 2005-17        )
                                                             8                                       )
                                                                                  Counter Defendant, )
                                                             9                                       )
                                                            10                   STIPULATION FOR EXTENSION OF TIME TO FILE
                                                            11             OPPOSITION TO RENEWED MOTION FOR SUMMARY JUDGMENT
                                                                                              (FIRST REQUEST)
                                                            12
CLARK NEWBERRY LAW FIRM




                                                                         Las Vegas Equity Group LLC (“LVEG”), The Bank of New York Mellon fka The Bank of
                          810 S. Durango Drive, Suite 102




                                                            13
                            Telephone (702) 608-4232
                             Las Vegas, Nevada 89145




                                                                 New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-17,
                                                            14

                                                            15   Pass-Through Certificates Series 2005-17 (“The Bank of New York Mellon”) and Maryland

                                                            16   Pebble at Silverado Homeowners Association, by and through their respective counsel of record,

                                                            17   hereby stipulate that the deadline to file any opposition to The Bank of New York Mellon’s
                                                            18
                                                                 Renewed Motion for Summary Judgment, which was filed on September 24, 2018, shall be
                                                            19
                                                                 extended from October 15, 2018 to November 14, 2018.
                                                            20
                                                                         The purpose of the extension is to allow LVEG’s counsel, who filed a Notice of
                                                            21
                                                                 Appearance in this case on September 11, 2018, to obtain the prior discovery documents needed to
                                                            22

                                                            23   prepare the opposition, which have not been forthcoming from LVEG’s previous counsel.

                                                            24   Additionally, the property has been sold to another party, who may file a motion for substitution of
                                                            25   parties, and may designate his own counsel.
                                                            26

                                                            27   /////

                                                            28   /////


                                                                                                                  2
                                                             1         This is the first stipulation the parties have entered into to extend the deadline to file an
                                                             2   opposition to BONY’s renewed motion for summary judgment.
                                                             3
                                                                       IT IS SO STIPULATED.
                                                             4
                                                                 Dated: October 11, 2018                            Dated: October 11, 2018
                                                             5
                                                                 CLARK NEWBERRY LAW FIRM                            AKERMAN, LLP
                                                             6

                                                             7       /s/ Tara Clark Newberry                            /s/ Natalie L. Winslow
                                                                 TARA CLARK NEWBERRY, ESQ.                          ARIEL E. STERN, ESQ.
                                                             8   Nevada Bar No. 10696                               Nevada Bar No. 8276
                                                                 810 S. Durango Drive, Suite 102                    NATALIE L. WINSLOW, ESQ.
                                                             9   Las Vegas, NV 89145                                Nevada Bar No. 12125
                                                                 Attorney for Las Vegas Equity Group, LLC           1635 Village Center Circle, Suite 200
                                                            10                                                      Las Vegas, NV 89134
                                                            11                                                      Attorneys for The Bank of New York Mellon

                                                            12
CLARK NEWBERRY LAW FIRM




                                                                 Dated: October 11, 2018
                          810 S. Durango Drive, Suite 102




                                                            13
                            Telephone (702) 608-4232
                             Las Vegas, Nevada 89145




                                                                 HOA LAWYERS GROUP, LLC
                                                            14

                                                            15      /s/ Steven T. Loizzi
                                                                 STEVEN T. LOIZZI, ESQ.
                                                            16   Nevada Bar No. 10920
                                                                 9500 W. Flamingo Road, Suite 204
                                                            17   Las Vegas, Nevada 89147
                                                                 Attorneys for Maryland Pebble at Silverado
                                                            18
                                                                 Homeowners Association
                                                            19

                                                            20

                                                            21                                                       IT IS SO ORDERED.

                                                            22

                                                            23                                                       ________________________________
                                                            24                                                       UNITED STATES DISTRICT JUDGE

                                                            25
                                                                                                                             October 12, 2018
                                                                                                                     DATED: ______________________
                                                            26

                                                            27

                                                            28


                                                                                                                3
